Citation Nr: 0026669	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  99-09 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for claimed injuries to the 
low back, knees, ankles, and leg muscles.

The veteran had an RO hearing in December 1999, and the 
transcript has been associated with the claims file.

The veteran had a videoconference hearing before the 
undersigned in August 2000.  There, he submitted additional 
records along with a waiver of initial review by the RO.  
Accordingly, the Board may proceed with appellate review of 
the veteran's claims.  See 38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  Competent evidence of a nexus between the diagnoses of 
low back pain with lumbar radiculitis and radiculopathy and 
failed back surgery, nonunion of L5-S1 fusion with resulting 
lumbar spondylosis and spinal/foraminal stenosis and service 
is not of record.

2.  Competent evidence of a current bilateral leg disorder or 
competent evidence of a nexus between a current bilateral leg 
disorder and service is not of record.

3.  Competent evidence of a current bilateral knee disorder 
or competent evidence of a nexus between a current bilateral 
knee disorder and service is not of record.

4.  Competent evidence of a current bilateral ankle disorder 
or competent evidence of a nexus between a current bilateral 
ankle disorder and service is not of record.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
bilateral leg disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a 
bilateral knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The claim of entitlement to service connection for a 
bilateral ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran claims that he sustained injuries to his back and 
legs during basic training on October 30, 1972.  He states he 
stumbled while training, fell to the ground, and was walked 
on by his fellow servicemen, as it was dark outside and they 
could not see him.  The veteran states he was hospitalized 
and diagnosed with stress fractures and that he has current 
disabilities related to the injuries he sustained in service.

Service medical records reveal a physical profile, dated 
October 1972, shows a diagnosis of bilateral calcaneal 
"S.F."  It was shown that the diagnosis was considered 
temporary.  At separation, clinical evaluations of the spine 
and lower extremities were normal.  The veteran stated on the 
report of medical examination that to the best of his 
knowledge, he was in "good health."  The examiner stated 
that health records had been reviewed and no significant 
interval history had been noted.

An April 1987 private medical record shows the veteran was 
being evaluated for arthritis in his lumbar spine.  A bone 
scan conducted at that time revealed normal findings as to 
the lumbar spine.  

A March 1988 private medical record shows that the veteran 
had a lower lumbar spine fusion in June 1987.  A CT scan 
revealed subluxation at L5-S1, marked building of the disc at 
L4-L5, and mild generalized bulging with no evidence of 
herniation at L3-L4.

An August 1997 private medical record shows the examiner 
entered a diagnosis of worsening of back and leg pain due to 
radiculopathy and that the onset of his "incapacity" was 
June 1997.  

A March 1998 private medical record shows the examiner, Dr. 
C., stated the veteran had come to see him as early as 1987 
and noted that although those records were no longer 
available, the veteran's past history was reviewed.  The 
examiner stated the veteran had had low back pain since 1977 
and that his initial diagnosis was spondylolisthesis and 
spondylosis at L5-S1.  He noted the veteran had undergone 
surgery on his back three times.  The examiner reported the 
current physical findings and entered diagnoses of chronic 
intractable low back pain with lumbar radiculitis and 
radiculopathy and that the first diagnosis was secondary to 
failed back surgery, nonunion of L5-S1 fusion with resulting 
lumbar spondylosis and spinal/foraminal stenosis.  He 
determined the veteran was disabled from this condition.

The examiner stated, "The patient also has a history of a 
military injury to his low back which may have some 
pertinence in his problem with a documented injury that 
occurred during his military service in 1972."

In December 1999, the veteran testified at an RO hearing.  He 
stated he was injured on October 30, 1972 during a training 
march in the early morning while it was still dark.  The 
veteran testified they were running on the side of the road 
and he tripped and fell and several of his fellow soldiers 
ran over him, which he stated caused these injuries.  He 
stated he could not get up following these injuries and was 
taken for medical treatment at Fort Polk.  The veteran stated 
x-rays were taken and he was told he had stress fractures of 
both knees and ankles, which was why he was unable to walk.

The veteran stated he did not want to complain, so he did not 
report problems with his legs after the accident.  He denied 
having sustained any post service injuries to his back and 
legs.  The veteran stated he first went to the doctor 
following service between 1976 and 1978.  He stated he began 
complaining of back pain at that time.  The veteran noted he 
was an alcoholic prior to that time, and thus he treated his 
pain by drinking.  He stated he had had three surgeries on 
his back, with the first one having occurred in 1987.

The veteran's representative noted that an October 1972 
service medical record showed the veteran had bilateral 
stress fractures.

In August 2000, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  The veteran's representative 
asserted the veteran sustained injuries in October 1972 while 
in training.  He submitted a copy of the veteran's service 
personnel records, which he stated showed the veteran had to 
go through special training twice because the accident had 
caused him to be removed from training.  He noted the RO had 
attempted to find the treatment records at Fort Polk, but had 
been unsuccessful.

The veteran testified that following the accident, he was 
unable to walk and had to stay off of his feet for two to 
three weeks, at which time he was under "special training."  
He stated he did not complain following the accident because 
the environment there was very "oppressive," and he was 
afraid to complain.  The veteran stated when he was first 
seen following service as to his back complaints, he was told 
that he had to have sustained an injury to his back based on 
the present disability.  He stated he felt that Dr. C. had 
related his current problems to service.

The veteran's representative stated he felt a remand was 
necessary so that the RO could search the morning reports to 
substantiate the veteran's allegations.

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (1999).  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  Establishing direct service connection for a 
disability that was not clearly present in service requires 
the existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not submitted well-grounded 
claims of entitlement to service connection for a low back 
disorder, a bilateral leg disorder, a bilateral knee 
disorder, and a bilateral ankle disorder, and thus service 
connection is denied.  See Caluza, 7 Vet. App. 498.  The 
reasons follow.

As to the claims of entitlement to service connection for a 
bilateral leg disorder, a bilateral knee disorder, and a 
bilateral ankle disorder, the veteran is competent to allege 
he sustained injuries in service, and the Board will concede 
such.  However, at the time of separation, clinical 
evaluations of the veteran's lower extremities were normal.  
The veteran did not report any complaints related to his 
lower extremities, and stated he felt he was in "good 
health."

More importantly, he has not brought forth competent evidence 
of current disabilities related to the bilateral leg, 
bilateral knee, or bilateral ankle or competent evidence of a 
nexus between bilateral leg, bilateral knee, and bilateral 
ankle disorders and service.  Thus, the claims are not well 
grounded.  See id.; Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (the United States Court of Appeals for Veterans 
Claims (Court) stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."); Rabideau, 
2 Vet. App. at 143-44.

The Board notes that it is aware of the finding in service of 
"Bilateral calcaneal S.F."  The veteran's representative 
has asserted that the "S.F." stands for stress fracture.  
Nevertheless, the record, at best, shows a possible injury to 
the bilateral calcaneal, which relates to the heel area of 
the foot.  The veteran has not brought forth competent 
evidence that he has a current bilateral leg, knee, and ankle 
disorder, which is related to the inservice finding of 
"Bilateral calcaneal S.F."  Thus, this evidence does not 
assist the veteran in well grounding his claims of 
entitlement to service connection for a bilateral leg 
disorder, a bilateral knee disorder, and a bilateral ankle 
disorder.

As to the claim of entitlement to service connection for a 
low back disorder, as stated above, the veteran is competent 
to state he sustained an injury to his back, even if his 
service medical records do not substantiate such.  
Additionally, he has brought forth competent evidence of a 
current low back disorder, which has been diagnosed as low 
back pain with lumbar radiculitis and radiculopathy and 
failed back surgery, nonunion of L5-S1 fusion with resulting 
lumbar spondylosis and spinal/foraminal stenosis.  However, 
the veteran's claim fails because he has not brought forth 
competent evidence of a nexus between the current low back 
disorder and service, and thus the claim is not well 
grounded.  See Caluza, 7 Vet. App. 498.

The Board is aware that the veteran and his representative 
have asserted that Dr. C. has established a nexus between the 
current low back disorder and service in his March 1998 
medical opinion.  The Board disagrees.  In that statement, 
Dr. C. noted the veteran had sustained an injury to his low 
back in service.  Dr. C. provided no basis to relate any 
current pathology to the October 1972 event, and thus is 
insufficient to well ground the claim.  Based upon the 
Board's reading of such statement, it is solely a recitation 
of history that the veteran sustained some type of a low back 
injury in service, which the Board has conceded.  Further, 
the doctor's language that such injury "may" have some 
pertinence to his current problems is speculative in nature 
and not sufficient to well ground the claim.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (physician's may-or-
may-not statement too speculative to well ground claim).  

The Board notes there is no competent evidence that arthritis 
was shown to a compensable degree within one year following 
service.  In fact, an April 1987 bone scan did not show 
arthritis in the veteran's spine, which is more than 10 years 
following the veteran's discharge from service.

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable to well ground a claim where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity is 
demonstrated thereafter, and if competent evidence relates 
the present condition to the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).    

The Board notes that while the veteran was treated in 1972 
for calcaneal injury, there is no reference to findings of 
such disorder again during his remaining time in service.  
Nor is there medical evidence of any chronic disability shown 
in the service medical records, including on the separation 
examination.  Rather, on the service separation examination, 
clinical evaluations were negative.  As discussed above, the 
Board finds that medical evidence is requisite in this type 
of case.  Id.  In light of the absence of relevant findings 
or conclusions in the service medical records, a chronic 
disability claimed as residuals of injury was not shown in 
service, and there is no basis for a well-grounded claim 
under the chronicity provisions of 38 C.F.R. § 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
Board also does not find that the continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b) otherwise 
provide a basis to well ground the claim.  For continuity of 
symptomatology to well ground the claim: (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).  Again, the crucial 
medical nexus evidence has not been submitted.  Thus, the 
veteran's claim on this alternative basis is not well 
grounded.  

Although the veteran and his representative have asserted 
that the veteran has a low back disorder, a bilateral leg 
disorder, a bilateral knee disorder, and a bilateral ankle 
disorder that are related to the veteran's service, they do 
not have the requisite knowledge of medical principles that 
would permit them to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu, 4 Vet. App. at 494; see also Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995) (en banc) ("[w]here the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is ordinarily 
required to fulfill the well-grounded claim requirement of 
section 5107(a)").

The Board notes it is not competent to supplement the record 
with its own unsubstantiated medical conclusion as to whether 
or not the veteran has current disorders related to his low 
back, legs, knees, and ankles as a result of service.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board finds that in this case, VA has fulfilled its 
obligation under section 5103(a) by issuing a statement of 
the case in January 1999 and a supplemental statement of the 
case in January 2000.  Additionally, the Hearing Officer at 
the RO hearing provided, in detail, the evidence the veteran 
would need to well ground his claims.  He informed the 
veteran that there was no competent evidence of current 
bilateral leg, knee, and ankle disorders, and no evidence of 
a nexus between the current low back disorder and service.

The RO also attempted to obtain the medical records related 
to the veteran's hospitalization in Fort Polk, Louisiana.  No 
records were found.

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been fulfilled.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).

Additionally, the Board is aware that the veteran has stated 
and testified he underwent three surgeries related to his 
back, and the claims file does not have all the medical 
records related to the surgeries that began in 1987.  
However, the veteran has not stated that those medical 
records would provide the evidence necessary to well ground 
his claims of service connection.  When there is no showing 
of the relevance of outstanding records, there is no duty to 
assist.  See Counts v. Brown, 6 Vet. App. 473 (1994).  In 
fact, at the hearing he had before the undersigned, when 
asked if any of his private physicians had related his 
current problems to service, he stated that the March 1998 
private medical record was the one that provided a nexus, 
which is of record.  Also, when asked if he could obtain 
additional private records, the veteran stated the records 
were already in the claims file.

As to the veteran's representative's assertion that the Board 
should remand the claims for the RO to obtain the morning 
reports so that the veteran's story could be verified, the 
Board does not find that a remand is necessary.  As stated 
above, it has already conceded the veteran sustained injuries 
to his legs and back in determining whether the claims are 
well grounded.  It is the medical nexus evidence discussed 
above that is lacking in this case, and morning reports would 
not provide this requisite link.  

Finally, the veteran submitted a copy of a letter from the 
Social Security Administration, which shows he was granted 
disability benefits as of 1997; however, the letter does not 
indicate for which disability or disabilities the veteran was 
granted benefits.  In such cases, the Court has recognized 
that a remand for additional development is not needed since 
there is no indication that evidence to render the claim 
plausible is outstanding.  See Brock v. Brown, 10 Vet. App. 
155 (1997).  Thus, a remand to obtain the Social Security 
Administration records is unnecessary.  It must be noted that 
when the Social Security Administration stated it had based 
its opinion that disability was warranted, it included the 
March 1998 medical record from Dr. C, which is already of 
record.

The Board views its foregoing discussion, and the January 
2000 supplemental statement of the case, as sufficient to 
inform the veteran of the elements necessary to complete his 
application if he wishes to reopen these claims.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claims of entitlement to service connection 
for a low back disorder, a bilateral leg disorder, a 
bilateral knee disorder, and a bilateral ankle disorder, are 
not well grounded, the doctrine of reasonable doubt has no 
application to these claims.


ORDER

As a well-grounded claim has not been presented, entitlement 
to service connection for a disability of the low back, 
bilateral legs, bilateral knees and bilateral ankles is 
denied.



		
	M. Sabulsky
	Veterans Law Judge
	Board of Veterans' Appeals



 

